873 F.2d 1437Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brian A. BROWN, a/k/a Bryant Brown, Plaintiff-Appellant,v.FAIRFAX CITY JUDICIAL CENTER COMMITTEE;  Officers, Agents ofLorton, VA, Defendants-Appellees.
No. 88-7331.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 14, 1989.Decided:  April 12, 1989.Rehearing and Rehearing In Banc Denied May 8, 1989.

Brian A. Brown, appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Brian A. Brown appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Fairfax City Judicial Center, C/A No. 88-946-AM (E.D.Va. Nov. 28, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.